Citation Nr: 1608254	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  12-29 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for central retinal artery occlusion of the right eye, to include as secondary to a stroke.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for residuals of a stroke.

4.  Entitlement to an initial evaluation in excess of 30 percent for bilateral pes planus.

5.  Entitlement to an initial compensable evaluation for left foot hallux valgus.

6.  Entitlement to an initial compensable evaluation for left foot plantar warts.

7.  Entitlement to an initial evaluation in excess of 10 percent for lumbar strain with spondylolisthesis, prior to June 15, 2015.

8.  Entitlement to an initial evaluation in excess of 20 percent for lumbar strain with spondylolisthesis, since June 15, 2015.

9.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).

10.  Entitlement to an effective date prior to May 31, 2014, for the grant of service connection for PTSD.

11.  Entitlement to a finding of total disability based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-At-Law


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2).

The Veteran served on active duty with the United States Army from October 1955 to April 1956, and with the United States Air Force from April 1956 to April 1960, January 1963 to January 1967, and from January 1968 to July 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2012, March 2013, and July 2014 rating decisions by the Lincoln, Nebraska, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

When the appeals were previously before the Board in April 2015, they were remanded to the Agency of Original Jurisdiction (AOJ) for additional development and readjudication.  During the pendency of that remand, the RO in September 2015 granted an increased 20 percent rating for a lumbar spine disability; the Veteran has expressed his desire to continue his appeal with regard to both stages of evaluation.

Additionally, review of the claims file reveals that the Veteran has asserted that he is unemployable due at least in part to service-connected disabilities.  A claim for TDIU is therefore inferred as part and parcel of the pending appeals for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran initially requested a hearing before a Veterans Law Judge, but withdrew that request in August 2014 correspondence.

It is noted that evidence was submitted after the supplemental statement of the case issued in September 2015.  As the evidence is not relevant to the issues decided herein, neither a waiver of AOJ review or remand for consideration by the AOJ is necessary.  

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

In April 2015, the Board referred attempts to reopen previously denied claims of service connection for ischemic heart disease and Parkinson's disease, both claimed as due to herbicide exposure.  See attorney's statement of January 2014.  The Veteran had failed to timely perfect an earlier appeal on those matters following the issuance of an August 2012 statement of the case (SOC). See Board decision of April 2015 for further explanation.  It does not appear that the AOJ has yet taken any action on these referred claims.  The Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

The issues of entitlement to an increased initial evaluation for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for a right eye disability was denied in an unappealed February 1996 rating decision, on the grounds that no nexus to service was shown.

2.  Evidence received since February 1996 was previously considered by agency decision makers or is cumulative and redundant of evidence already of record, and fails to raise any reasonable possibility of substantiating the claim.

3.  Hypertension was not first manifested on active duty or within the first post-service year, and is not otherwise shown to be related to military service, to include exposure to herbicides.

4.  The Veteran did not suffer a stroke until many years after military service, and a stroke is not otherwise shown to be related to military service, to include exposure to herbicides.

5.  Throughout the appellate period bilateral pes planus has been manifested by no worse than severe symptomatology, with marked pronation deformity, pain on use and characteristic callosities of both feet.

6.  Left foot hallux valgus is manifested by no worse than mild to moderate pain, with no need for or history of amputation or surgery.

7.  A left foot plantar wart is present, and manifests as keratinization of less than five percent of the total body surface area; no specific treatment is provided for the plantar wart.

8.  The Veteran filed a reopened claim of service connection for PTSD in a July 12, 2010, communication.

9.  The Veteran has been diagnosed with an anxiety disorder, including PTSD, since at least 1998.

10.  Prior to June 15, 2015, the Veteran's low back disability was manifested by limitation of motion to 65 degrees on flexion and the combined range of motion exceeded 120 degrees; limitation of motion to 60 degrees or less was not manifested.

11.  Since June 15, 2015, the Veteran's low back disability has been manifested by no worse than limitation of flexion to 40 degrees due to pain with repeated movement.


CONCLUSIONS OF LAW

1.  The February 1996 rating decision denying service connection for a right eye disability is final.  38 U.S.C.A. § 7105 (West 20140; 38 C.F.R. § 20.1103 (2015).

2.  The criteria for reopening of a previously denied claim of service connection for a right eye disability are not met.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.1023.156 (2015).

3.  The criteria for service connection for residuals of a stroke are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

5.  The criteria for an initial evaluation in excess of 30 percent for bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2015).

6.  The criteria for an initial compensable evaluation for left foot hallux valgus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5280 (2015).

7.  The criteria for an initial compensable evaluation for a left foot plantar wart are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7806, 7820 (2015).

8.  The criteria for an effective date of July 12, 2010, but no earlier, for the grant of service connection for PTSD are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).

9.  The criteria for an increased initial evaluation in excess of 10 percent for lumbar strain with spondylolisthesis, prior to June 15, 2015, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5239 (2015).

10.  The criteria for an initial evaluation in excess of 20 percent for lumbar strain with spondylolisthesis, since June 15, 2015, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5239 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  May and December 2011 letters satisfied the duty to notify provisions, to include notice regarding reopening of previously denied claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); VAOPGCPREC 6-2014 ("Pursuant to 38 U.S.C. § 5103(a)(1), upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element or elements that were found insufficient in the previous denial of the claim.").  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

This appeal arises in part from the Veteran's disagreement with the initial evaluations assigned following the grants of service connection for a lumbar spine disability, pes planus, left foot hallux valgus, and left foot plantar warts; and the effective date assigned to the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify with regard to those issues is therefore required.

VA also has a duty to assist the Veteran in the development of the claims, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records (Tricare/retiree) have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration; his son receives benefits, not the Veteran.  38 C.F.R. § 3.159(c)(2).  

VA examinations have been afforded the Veteran; the examiners have made all required clinical findings to permit application of the rating criteria, and have where necessary rendered required medical opinions with supporting rationales.  Further, the recent examinations have provided updated findings and supplemental opinions to ensure consideration of an accurate disability picture.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations are adequate for adjudication.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

In addition, there has been substantial compliance with the Board's April 2015 remand.  VA treatment records dating from April 2014 were associated with the electronic claims folder and examinations were conducted.  The examination reports include information and opinions which are responsive to the questions posed by the Board.  In addition, an April 2015 statement of the case concerning the issues of evaluation and the effective date of service connection for PTSD was associated with the electronic record. 


Effective Date

Applicable regulations provide generally that the effective date for a grant of benefits based on a reopened claim will generally be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  

The Veteran filed a claim of service connection for PTSD in March 1995; this was denied in a February 1996 decision on the basis that no stressor event was established.  This denial became final one year after notice was sent to the Veteran as neither a notice of disagreement nor new and material evidence was submitted.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

On July 12, 2010, the Veteran contacted VA seeking to reopen the claim of service connection for PTSD.  The Veteran has pursued entitlement to the benefit since that time; the eventual grant of service connection in a July 2014 decision stemmed directly from that claim.  The RO noted in a July 2012 rating decision that a VA examination had been scheduled due to "VA's Relaxation of Evidentiary Standard for Establishing In-Service Stressors" but the examiner determined that the criteria for PTSD were not met.  Subsequently, another VA examination was conducted and service connection for PTSD was granted by way of the July 2014 rating decision.  The examiner determined that the Veteran has PTSD that is related, at least in part, to a stressor related to his fear of hostile military or terrorist activity.

The question, then, is whether entitlement to the benefit arose at some later time.  The Board finds that it did not.  Treatment records reveal diagnosis of PTSD or similar anxiety disorder since at least 1998.  While verifiable stressor information was not available and PTSD due to a stressor related to fear of hostile military or terrorist activity was not shown until recently, these events were retrospective in nature.  The stressor occurred in the past, and the pronouncement of a nexus effectively declares that throughout the period under appeal, the Veteran has been suffering from the same, service-related condition.

In other words, all facts necessary for the award of service connection as of the date of the filing of the reopened claim were extant, but it had not yet been determined that PTSD was related to fear of hostile military or terrorist activity.  The Veteran had a diagnosis, had experienced a required stressor, and was awaiting enunciation of the nexus opinion.  The delay in obtaining such opinion until May 2014 cannot be held against the Veteran.  

Therefore, entitlement to an earlier effective date of July 12, 2010, for the grant of service connection for PTSD is warranted.  An earlier effective date cannot be assigned as a claim for PTSD was not received after the 1996 denial of benefits prior to July 12, 2010.

The Board notes that VA regulations provide that if, after VA issues a decision on a claim, it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim rather than require the submission of new and material evidence to reopen.  See 38 C.F.R. § 3.156(c) (2014).  In this case, however, the new evidence resulting in the grant of benefits did not include preexisting service department records.  Thus, 3.156(c) affords the Veteran no benefit.

The Board further acknowledges that on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of in-service stressors involving "fear of hostile military or terrorist activity."  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).

However, the amended regulation, 38 C.F.R. § 3.304(f)(3) (2014), does not provide a basis for awarding an effective date earlier than the date of claim for PTSD claims based on stressors involving "fear of hostile military or terrorist activity."

Retroactive effective dates are allowed, to a certain extent, in cases where an award or increase of compensation is granted pursuant to a liberalizing law. 38 U.S.C.A. § 5110(g) (West 2014); 38 C.F.R. § 3.114(a) (2014). Under these provisions, the claimant must have met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue, and have been continuously eligible from that date to the date of claim or administrative determination of entitlement. These provisions apply to original and reopened claims, as well as claims for increase. Id.; see also McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997).  In such cases, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue. 38 C.F.R. § 3.114(a) (2014).  For claims received more than one year after the effective date of the liberalizing law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of the request for review. Id.

Nevertheless, the Supplementary Information in the announcement of the Final Rule indicated the new regulation "governs procedural matters rather than creating a new basis for entitlement to service connection for PTSD because it merely relaxes under circumstances the evidentiary standard for establishing occurrence of a stressor." Consequently, "38 U.S.C.A. § 5110(a), rather than 38 U.S.C.A. § 5110(g) is applicable to awards under this rule."  75 Fed. Reg. at 39851.

In view of the above, although the new PTSD regulation liberalizes, in particular circumstances, the evidentiary standard for establishing an in-service stressor, it is not a liberalizing change for effective date purposes.  38 U.S.C.A. § 5110(g) (West 2014); 38 C.F.R. § 3.114(a) (2014); but see Ervin v. Shinseki, 24 Vet. App. 318 (2011).  Rather, the appropriate effective date should be determined under the general rule for effective dates, as applied above. 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).

In sum, the earliest effective date permitted under the law is July 12, 2010, as the date of receipt of the new claim is later than the date entitlement arose, and the appeal must be denied. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.114, 3.155, 3.400 (2014).


Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Hypertension and stroke are both listed chronic conditions, with presumptive periods of one year following separation from service.

A separate presumption of service connection is applicable to Veterans who were exposed to herbicides, commonly referred to as Agent Orange, during service.  38 C.F.R. § 3.307(a)(6).  The Veteran is presumed to have been so exposed, as service personnel record show that he served in Vietnam between January 9, 1962, and May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).  However, none of the conditions claimed here are among the diseases listed as being presumed related to herbicide exposure, and hence the presumption is not applicable.  38 C.F.R. § 3.309(e).  The Veteran may still establish actual causation based on herbicide exposure, however.  

Finally, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As the analysis for both the hypertension and stroke residual claims are substantially the same and intertwined, they are discussed together.  The Veteran alleges that both conditions are related to his in-service exposure to herbicides; based on statements made to examiners, in-service onset is also considered.

The medical evidence is clear that the Veteran is currently diagnosed with hypertension and he suffered a stroke; both diagnoses arose in the early 1990's.  A VA examination from immediately after separation in 1979 shows neither condition, and post-service private treatment records show onset of hypertension in November 1993, as well as a stroke.

Service treatment records are negative for either hypertension or stroke, or signs and symptoms thereof.  Two elevated blood pressures noted during service in 1975 and 1979 were found to be isolated readings and not indicative of an underlying condition.  Neither was noted on separation, and blood pressure was in fact normal, as it was at the 1979 examination following separation.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.).  Direct service connection based on in-service onset, as well as based on presumption for chronic disease, is therefore not warranted.  Hypertension and stroke did not manifest on active duty or within the first post-service year.

Turning to the crux of the Veteran's claims, that both hypertension and stroke are related to herbicide exposure, the Board finds that the allegation is unsupported by the evidence of record.  The Veteran has made his personal assertion of a nexus, but as a layperson, he lacks the specialized medical knowledge and training to render an informed and competent opinion on the question.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).

The medical professionals , who have the required knowledge and training to provide an etiological opinion, have opined that hypertension and stroke are less likely than not related to in-service herbicide exposure.  The June 2015 VA examiner, who supplemented his opinion in September 2015 to ensure both conditions were addressed, stated that there was no medical evidence linking exposure to herbicides to the development of hypertension or to the occurrence of a stroke.  He noted that although the National Academy of Science (NAS) had found "limited or suggestive evidence of an association" between herbicide exposure and hypertension and stroke, this statement does not constitute causation.  He indicated that there is no medical evidence to support that exposure to organophosphates or herbicides or Agent Orange directly causes strokes or essential benign hypertension which the Veteran appeared to have.  In other words, the NAS finding did not meet the "at least as likely as not" standard; the evidence of a relationship fell below that threshold.  He also noted that the Veteran suffered the stroke in 1993 and was released from military service in 1979 and that there was no evidence that the stroke was due to, or the result of, any illness, disease, injury, event or other circumstance that occurred during military service.  

The Veteran has argued that as the sole evidence on the nexus question is not definitively negative, he is entitled to the benefit of the doubt.  However, such is applied only where the evidence is in equipoise, meaning evenly balanced between positive and negative.  Based on the examiner's competent opinion, there is more evidence against a relationship than for it.

Accordingly, awards of service connection for hypertension and stroke residuals are not warranted on direct or presumptive bases.

New and Material

Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Service connection for a right eye disability was denied in an unappealed February 1996 decision.  The Veteran was notified of that decision and of his appellate rights in February 1996 but did not submit a notice of disagreement or new and material evidence within one year.  Accordingly, the decision is final.  It is noted that the previously denied claim and the current claim are based on the same factual premise and new and material evidence is therefore required to reopen the claim.

Although the current VA examination and VA and Tricare treatment records show a current diagnosis of central retinal artery occlusion, as well as evidence of hypertension and a stroke, there was no evidence of a nexus to service or a service-connected disability.  No medical provider related such to service, and service treatment records were negative for the condition.  The Veteran's allegations that his vision problem was related to service as secondary to hypertension and/or a stroke were insufficient to warrant a grant of the benefit sought, particularly as service connection for those conditions was also denied.

Since February 1996, extensive VA and Tricare treatment records have been added to the file, as have VA examination reports regarding the relationship between service and hypertension and stroke.  The Veteran has also reiterated his allegations that his right eye vision loss is secondary to his stroke and hypertension.

This evidence and information is not new.  The Veteran's allegations of secondary service connection have been previously considered, and his repetition of them is cumulative and redundant of those considered in February 1996.  Further, the evidence has always shown that there was a current eye disability, and that such was a residual of a cardiovascular event in November 1993.  The repetition of the diagnosis and the etiology of such is also cumulative and redundant, and previously considered.  

The Board has considered whether the reopening of the service connection claims for hypertension and for stroke residuals is a basis for reopening the eye claim, as the potential for a grant of service connection for one of those conditions may necessitate additional development.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  However, until one of those claims is actually granted, there is no impact on the eye claim; the evidence already shows a connection between the eye and the stroke, and the stroke and the hypertension.  No development is necessary, and so reopening under Shade is not warranted.

Evaluations

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

	Pes Planus

The Board initially notes that in April 2015, this claim was remanded to the AOJ for a clearer explanation of which Diagnostic Criteria was applied in rating the bilateral pes planus.  Although discussion consistently referred to Code 5276, which specifically rates pes planus, the Codesheets referred to Code 5284, for general (unilateral) foot disabilities.  A definitive statement as to which was applied was needed to facilitate appellate review; additionally, application of the general catch-all Code may have impacted how other service-connected foot disabilities (left hallux valgus and left plantar wart) were rated.

Since that time, however, the Court of Appeals for Veterans Claims (CAVC or the Court) has held that where the diagnosed condition is among the specifically listed Diagnostic Codes, it must be rated under that Code.  Copeland v. McDonald, 27 Vet. App. 333 (2015).  Because Code 5276 rates the diagnosed and service-connected pes planus condition, it is the only one which must be applied, and Code 5284 is not applicable.  Therefore, no explanation from the AOJ is required.

Under Code 5276, bilateral pes planus is rated 30 percent disabling when the condition is severe and manifested by objective evidence of marked deformity (pronation, abduction, etc.), increased pain on manipulation and use, indications of swelling on use, or characteristic callosities.  A higher 50 percent rating is available for pronounced pes planus, with marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation; the condition is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Code 5276.

At a December 2012 VA examination, the examiner noted callosities of both feet as well as pronation.  While at one point he referred to pronation as mild, he also stated that the pronation deformity was marked.  This conflict was resolved in the Veteran's favor.  The Veteran also reported pain with manipulation and use.  The plantar surfaces were not extremely tender, and the Veteran was not using orthotic inserts; the Achilles tendon was not bowing inward or spasming.  

The Veteran was again examined in June 2015.  He reported pain, stiffness, and aching, particularly with prolonged weight bearing.  He wore orthotics, and these helped relieve some, but not all, of his foot symptoms.  The examiner again noted callosities, especially on the left, as well as some bilateral mild pronation; again the examiner also called this "marked."  The arches were not painful or tender, and the tendo-achillis was in place and without severe spasm on manipulation.  The Veteran did not have extreme tenderness of the plantar surfaces of the feet or marked inward displacement.  

VA treatment records reveal regular complaints of bilateral foot pain, with shaving of the bilateral callosities regularly needed.

The disability picture presented at both examinations, and in treatment records, more nearly approximates the currently assigned 30 percent rating.  While the marked pronation of the feet is one criterion for a 50 percent rating, none of the other criteria are present.  The evidence does not show a pronounced disability picture with extreme tenderness, or severe spasm on manipulation or marked inward displacement of the Achilles tendon, and while the Veteran does not say that orthotics provide complete relief, he does report that they improve his condition.  The complaints of pain, callosities, and marked pronation fall squarely within the listed criteria for a severe disability.  While arthritis of the first metatarsophalangeal joint was noted on examination, the Veteran is not service-connected for such.  To the extent that symptoms attributable to foot conditions, other than hallux valgus, have not been disassociated from his service-connected disorder, the Board has considered those foot symptoms in reaching the above conclusion.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The disability picture more closely approximates the 30 percent criteria, and the evidence does not show that the criteria for a higher evaluation are met or approximated at any point in time that is covered by this claim.  

	Left Hallux Valgus

A 10 percent rating is assigned for hallux valgus under Code 5280, for a severe disability which is the equivalent of amputation of the great toe, or for post-surgical hallux valgus in which the metatarsal head was resected.  38 C.F.R. § 4.71a, Code 5280.

Here, there is no evidence or allegation of surgery for the Veteran's left foot hallux valgus, also known as a bunion.  VA treatment and examination records do note the presence of a bunion on the left foot, but there was no ongoing treatment provided.  The Veteran reported increasing pain.  At the December 2012 examination, and again in June 2015, the examiner categorized the hallux valgus symptoms as mild or moderate, and not severe.  

Treatment records are generally consistent with the examinations.  The Veteran reports pain in the bunion periodically, and uses a foam protector sleeve to cushion the metatarsal head.  No surgery is recommended.

In short, the left foot hallux valgus, while present and regularly painful, is relatively mild in nature.  It is not so bad as to require surgery, or even for surgery to be raised as a potential treatment.  The Veteran's reports of pain have been considered but the evidence as a whole shows that the disability is not more than moderate in severity.  The examiner indicated in this regard that the disability did not impact the ability to perform occupational tasks such as standing or walking. This disability picture does not meet the criteria for assignment of a compensable rating, and hence the 0 percent evaluation is most appropriate.  38 C.F.R. § 4.31 (A 0 percent evaluation is always permitted when the requirements for a compensable evaluation are not met, even if not specified in the schedule.)

	Left Plantar Warts

Warts, including plantar warts, are growths arising from a virus.  See Dorland's Illustrated Medical Dictionary (32th Ed. 2012).  They are therefore rated under Code 7820, for infections of the skin.  That Code in turn directs the condition must be rated according to the criteria under another Code, based on the predominant manifestations.  Based on the location, Code 7800 (disfigurement of the head, face, or neck) is not appropriate, and Codes 7801-7805, for scars of various stripe, are also not applicable, given the active status of the infection.  Therefore, rating as dermatitis or eczema under Code 7806 is proper.

Code 7806 provides ratings for skin conditions anywhere on the body.  Dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and requires no more than topical therapy is required during the past 12- month period is rated 0 percent disabling.  Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period is rated 10 percent disabling.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy is required for a total duration of six weeks or more, but not constantly, during the past 12-month period is rated 30 percent disabling.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy is required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118.

The presence of a plantar wart of the left foot is established in treatment records and on examination.  Doctors note that the associated keratinization is periodically shaved down, along with the skin changes for callosities from pes planus.  At the June 2015 VA examination, the examiner stated that less than five percent of the total and exposed body areas were involved.  In December 2012, the examiner did not make an estimate of the area.  However, he stated that there were no debilitating episodes, and no treatment with topical or systemic medications.  

The disability picture presented does not warrant assignment of a compensable evaluation.  The involved surface area is below the five percent required for a 10 percent rating.  Further, no systemic treatment is required at any time.  The periodic shaving of callosities is, at best, the equivalent of topical therapy because it is of local application and effect, and is therefore not compensable.  The Board would additionally note that callosities, which doctors indicate overlap with the wart, are relied upon to support the rating for pes planus, and to assign a compensable rating for that symptom and associated treatment under another Code would be prohibited pyramiding.  38 C.F.R. § 4.14.

	Back

The Veteran is currently evaluated under the criteria of Code 5243, for intervertebral disc disease.  Either of two sets of criteria may be applied.  The disc disease may be rated based on the cumulative amount of time in which the condition was incapacitating over the prior 12 months, or based upon the degree of limitation of motion.  38 C.F.R. § 4.71a.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

Although the Veteran has reported being incapacitated on occasion, there is no record of any order or directive from a doctor requiring bed rest.  Post service treatment records reflect no periods of bed rest or total incapacitation.  The Veteran has competently and credibly reported episodes of increased symptoms; he stated that three times over the year prior to his hearing he had experienced such episodes for a week to 10 days at a time.  However, in the absence of any medical statement indicating that bed rest and regular treatment were required during those periods, the definition of "incapacitating episode" has not been met at any time during the appellate period.  Evaluation under these criteria is therefore not appropriate.

The Veteran is currently evaluated under the criteria of Diagnostic Code 5239, for spondylolisthesis, and provides that a general rating formula is applied.  The General Rating Formula for Diseases and Injuries of the Spine states that the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Code 5237, Note 2.  Further, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Code 5237, Note 4.  Ankylosis is a condition in which an entire spinal segment is immobile and fixed in position.  Unfavorable ankylosis exists where the fixation is in flexion or extension, and the ankylosis results in one difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; and/or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) is considered favorable ankylosis.  38 C.F.R. § 4.71a, Code 5239, Note 5.

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board notes that an alternative set of rating criteria, for intervertebral disc syndrome, are available under Code 5243, and assign ratings based on the total duration of periods of incapacitation over a 12 month time frame.  Here, however, that condition, and indeed any current disc disease, is not diagnosed and those criteria are not applicable.  Further, an "incapacitating episode" for rating purposes is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.  No such episodes are reflected in the record.

Treatment records during the appellate period generally show periodic complaints of low back pain and functional limitations beginning in 2012, as the Veteran reported altering his gait to accommodate pain related to left foot calluses.  

At a December 2012 VA examination, the Veteran reported that due to left foot problems, he walked with an altered gait, and this has impacted his back.  The examiner corroborated these complaints by observation.  The Veteran continued to complain of progressive pain and stiffness especially in the left paralumbar region.  Such was worse in the mornings and with increased activity.  He had flare-ups with overall increased activity, including with prolonged weight-bearing, bending, lifting or twisting.  The Veteran reported that the flare-ups resulted in increased pain, decreased motion and decreased mobility.  He had never been totally incapacitated.  Measured range of motion was to 70 degrees in flexion with pain beginning at 55 degrees.  Range of motion on repetitive use testing was to 65 degrees on flexion, 25 degrees on extension, 20 degrees on right lateral flexion, 15 degrees on left lateral flexion, 15 degrees on bilateral rotation which results in combined range of motion of 155 degrees.  The lower lumbar region was tender, particularly on the left.  No neurological symptoms were present, and degenerative changes were not present on x-ray.  

A second VA examination, dated in June 2015, reveals continued complaints of pain and stiffness of the low back.  Symptoms were worse in the mornings, and with increased activity.  He described increased pain and further limitation of motion during periods of flare-up caused by increased activity.  Testing showed flexion to 45 degrees, with further limitation to 40 degrees after repeated motion.  While flare-ups may have caused additional limitations, such could not be quantified without speculation as the Veteran was not experiencing a flare-up at the time of the examination.  The examiner noted there was functional impairment or loss due to less movement than normal and pain on movement.  No neurological manifestations were identified or complained of.  

As the Veteran had limitation of motion on flexion at worst to 65 degrees on repetitive use in 2012, the Board finds that the criteria for a 20 percent evaluation are not met prior to June 15, 2015.  While the Veteran was noted to have evidence of pain on flexion starting at 55 degrees, the Court has held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  As limitation of motion to 60 degrees or less is not shown and combined range of motion of 120 degrees or less is not shown, a higher evaluation is not warranted based on limitation of motion.  Moreover, the evidence does not show that the Veteran has muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

On examination in 2015, the 40 degrees flexion is between 30 and 60 degrees.  

Although the Veteran reported at the examinations that he experiences greater impairment with flare-ups, such has not been quantified and the examiner explained in 2015 why he was unable to provide the requested information without resorting to speculation.  Accordingly, there is no deficiency in the recent examination report.  

These limitations include the functional impairment due to pain, at its greatest measured extent.  As limitation of motion to 60 degrees or less is not shown prior to the June 2015 examination and as limitation of flexion to 30 degrees or less or ankyloses has not been shown since June 2015, higher staged ratings are not warranted at any point in time covered by this appeal, and the Board concludes that the overall disability picture is best represented by the measured range of motion when functional impairment due to pain and other factors is considered.

Prior to June 15, 2015, an evaluation in excess of 10 percent is not warranted.  Moreover, from June 15, 2015, an evaluation in excess of 20 percent for the service-connected low back disability is not warranted.  

      Extraschedular 

Consideration has been given to the possibility of assignment of an extraschedular evaluation or evaluations under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  

With regard to the feet, the criteria discussed and applied above contemplate the Veteran's complaints of pain and callous.  For the back, the applied criteria fully account for the Veteran's complaints of pain, stiffness, and resulting functional impairment.  Further, there are no unaccounted for symptoms which fall outside the criteria for the spine or the feet.  No additional consideration of extraschedular evaluation is required.  


ORDER

Reopening of a previously denied claim of service connection for central retinal artery occlusion of the right eye is denied.

Service connection for hypertension is denied.

Service connection for a stroke and its residuals is denied.

An initial evaluation in excess of 30 percent for bilateral pes planus is denied.

An initial compensable evaluation for left foot hallux valgus is denied.

An initial compensable evaluation for left foot plantar warts is denied.

An earlier effective date of July 12, 2010, for the grant of service connection for PTSD is granted.

Prior to June 15, 2015, an evaluation in excess of 10 percent for lumbar strain with spondylolisthesis is denied.

Since June 15, 2015, an evaluation in excess of 20 percent for lumbar strain with spondylolisthesis is denied.


REMAND

With regard to the remaining issues, further remand is required for full compliance with VA's duties to notify and assist the Veteran, or to respect due process concerns.

PTSD

Above, an earlier effective date of service connection for PTSD was awarded.  Implementation of that award will require assignment of an initial rating for the period prior to May 31, 2014.  A decision by the Board regarding the evaluation to be assigned after that date would be premature at this time.  Depending upon the AOJ action, a higher rating might be assigned, or a different stage defined by the evidence.  To avoid prejudice to the Veteran, the rating issue currently on appeal may not be decided now.

TDIU

Entitlement to TDIU is dependent upon consideration of the impact of all service-connected disabilities on a Veteran's ability to secure and follow substantially gainful employment.  38 C.F.R. § 4.16.  As there remains open a question of the appropriate evaluation for PTSD, it would be premature to make a determination on that point at this time.  Remand is required.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  Take appropriate steps to implement the awards of additional benefits, as described in the Order above, to include assignment of an initial evaluation for PTSD prior to May 31, 2014.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


